Citation Nr: 1328441	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from July 1958 to April 1970, to include tours 
of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which declined 
to reopen a previously denied claim of service connection 
for COPD.

In a September 2012 decision, the Board determined that 
reopening of the previously denied claim was warranted, and 
remanded the underlying claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and adjudication.

When the claim was returned to the Board in April 2013, the 
issue of service connection for COPD was recharacterized as 
entitlement to service connection for a respiratory disorder 
claimed as COPD, in recognition of the fact that on a recent 
VA examination, three separate respiratory conditions were 
diagnosed.  Service connection for pulmonary fibrosis had 
been granted by the AMC in January 2013, but service 
connection for the remaining two diagnoses remained at 
issue.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 
(2009), a claim for one respiratory condition is considered 
a claim for all diagnosed conditions, as the Veteran is not 
competent to distinguish between diagnoses when claiming 
compensation based on respiratory problems.  The Board then 
remanded the recharacterized claim for additional 
development.  The claim is now returned to the Board.

The Board has not only reviewed the Veteran's physical 
claims file but also the electronic records maintained in 
the Virtual VA system to ensure consideration of the 
totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
remand is required to secure compliance with VA's duty to 
assist the Veteran in substantiating his claim of service 
connection for COPD.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

In April 2013, the Board remanded the claim for 
clarification of a January 2013 VA medical opinion regarding 
a nexus between COPD and the herbicide, asbestos, and 
petrochemical exposures established as having occurred in 
service.  The examiner had not adequately excluded the 
possibility that asbestos exposure, as from brake pads as a 
mechanic, could have caused or contributed to COPD.  
Additionally, the examiner was asked to clearly opine 
regarding the possible roles of herbicides and petrochemical 
exposures in causing COPD.

Unfortunately, in addressing the possibility that herbicide 
played a causative role in a May 2013 addendum, the examiner 
has understated the Veteran's exposure to such in service.  
The Veteran has reported one main incident of exposure, when 
a helicopter spraying Agent Orange was hit and spilled its 
load of herbicide.  The Veteran reports he was soaked in the 
chemical defoliant at that time, and even swallowed some.  
The examiner very clearly considered this incident.  He 
stated in May 2013 that based on "the exposure the Veteran 
described during his [prior] exam," there was no showing of 
an "ongoing and, thus, substantial risk for COPD 
development." 

However, as the Board pointed out in the April 2013 remand, 
the Veteran has alleged exposure "every day" while serving 
in Vietnam in addition to the incident with the helicopter.  
The examiner does not appear to have considered this 
allegation, which is consistent with regulations providing 
that exposure is presumed for Veterans who set foot in 
Vietnam between January 1962 and May 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran served in Vietnam from 
February 1966 to January 1967, and from April 1968 to 
November 1968.  Accordingly, the examination report must be 
returned as insufficient.

It is also noted that a May 2001 VA medical record indicates 
that the Veteran regularly saw Dr. Hendrix.  While several 
records from the pulmonary specialist are of record, none 
correspond to that time frame.  The Veteran should be asked 
to authorize the release of medical records from Dr. 
Hendrix.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is required.)

1.  Request that the Veteran authorize 
the release of all medical records from 
Dr. Hendrix and any other private 
medical provider who treats him for the 
disabilities at issue.

If, after making reasonable efforts to 
obtain named records the AMC is unable 
to secure same, the AMC must notify the 
Veteran and (a) identify the specific 
records the AMC is unable to obtain; 
(b) briefly explain the efforts that 
the AMC made to obtain those records; 
(c) describe any further action to be 
taken by the AMC with respect to the 
claim; and (d) inform the Veteran that 
he is ultimately responsible for 
providing the evidence.  The Veteran 
must then be given an opportunity to 
respond.

2.  Thereafter, return the claims file 
to the examiner who conducted the 
January 2013 Respiratory Conditions 
examination and who offered the May 
2013 addendum to that examination.  If 
that examiner is not available, another 
qualified examiner should be consulted.

The examiner must opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
COPD is caused by exposure to 
herbicides in service.  The examiner 
must consider and discuss the Veteran's 
actual exposure in being doused and 
swallowing the herbicide in a 
helicopter crash, and his daily 
presumed exposure to herbicides while 
in Vietnam from February 1966 to 
January 1967 and from April 1968 to 
November 1968.

A new physical examination is not 
required unless the reviewer determines 
such is necessary to adequately respond 
to the Board's inquiry.

A full and complete rationale is 
required for all opinions expressed.

3.  Review the claims file to ensure 
that all of the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  Then readjudicate the 
claims on appeal.  If any of the 
benefits sought remain denied, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his representative the requisite period 
of time to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


